Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The filed information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to determining an alignment sequence between a reference sequence of symbols and a hypothesis sequence of symbols by: loading a reference sequence of symbols to a computing system; creating a reference finite state automaton for the reference sequence of symbols; loading a hypothesis sequence of symbols to the computing system; creating a hypothesis finite state automaton for the hypothesis sequence of symbols; traversing the reference finite state automaton, adding new reference arcs and new reference transforming properties arcs; traversing the hypothesis finite state automaton, adding new hypothesis arcs and new hypothesis transforming properties arcs; composing the hypothesis finite state automaton with the reference finite state automaton creating alternative paths to form a composed finite state automaton; tracking a number of the alternative paths created; pruning the alternative paths based on likely top paths; backtracking over most likely paths of the composed finite state automaton; rescoring edit-distances of the composed finite state automaton.  Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  
Claim 1, except for the recitation of generic computing system, recites steps that could be performed by a human.  A human can manually perform the steps of loading a first and second sequence of symbols and creating a corresponding finite state automaton for each sequence; then adding new arcs and new transforming properties arcs for both finite state automatons; composing the two finite state automatons and creating alternative paths to form a composed finite state automaton; tracking a number of the alternative paths created; pruning the alternative paths based on likely top paths; backtracking over most likely paths of the composed finite state automaton; rescoring edit-distances of the composed finite state automaton.  Nothing in the claim element precludes the step from practically being performed in the human mind.  A person with pen and paper can create and edit the claimed automata without using a machine. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.
 More, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting and manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Independent claims 10 and 18, are similar to claim 1, they claim the same steps as in claim 1.  Thus, all the corresponding steps cover performance of the limitations in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 2-5, 11-14, 19, 20 are related to loading meta-data representative of a property of a sequence of symbols and creating arcs in the corresponding finite state automaton wherein each arc of the finite state automaton represents a word.  Metadata is simply a set of data that describes and gives information about other data.  The claim encompasses the user can manually load meta-data of the sequence of symbols and creates arcs in the corresponding finite state automaton. Thus, the claims recite a mental process.
Claims 6-9, 15, 21, 22 are related to pruning using beam search pruning; determining an alignment sequence based the edit-distances of the composed finite state automaton; and identifying the new hypothesis and their corresponding transforming properties. The pruning and sequence alignment can be done manually by the user, removing unwanted arcs and properties. Thus, the claims recite a mental process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform both loading steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claims 1-15 and 18-22 are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2014/0136210) in view of Adams (US 20150255069).
As per claim 1, Johnston teaches determining an alignment sequence between a reference sequence of symbols and a hypothesis sequence of symbols, the method comprising:
loading a reference sequence of symbols to a computing system ([0029], loading user specific data (such as contacts, calendaring information, email, texts) as a reference sequence of symbols. Note that applicant specification defines the sequences of symbols as text strings that represent transcribed or translated speech, Specification [0021]); 
creating a reference finite state automaton for the reference sequence of symbols (Fig. 2, [0029], creating the reference finite state automaton out of the loaded user specific data); 
loading a hypothesis sequence of symbols to the computing system ([0035], receiving speech recognition result from the speech recognition service); 
creating a hypothesis finite state automaton for the hypothesis sequence of symbols ([0035], generating an input finite state machine based on the speech recognition result);
traversing the reference finite state automaton, adding new reference arcs and new reference transforming properties arcs ([0029], updating the user data finite state transducer by adding new phonemes (each phoneme labels an arc, [0036]) and corresponding transforming properties, i.e. letter-to-sound, [0027]); 
traversing the hypothesis finite state automaton, adding new hypothesis arcs and new hypothesis transforming properties arcs ([0031], the hypothesis finite state automaton 214 generated of the speech recognition result 212, is traversed/composed with a phone edit finite state transducer 216 to add at each node in the finite state machine, one of deleting, inserting or substituting each phoneme, [0036]);
composing the hypothesis finite state automaton with the reference finite state automaton creating alternative paths to form a composed finite state automaton ([0035], [0037], [0039], composing the input finite state machine with another finite state machine to yield a resulting finite state machine, i.e.  the user data finite state automaton); 
tracking a number of the alternative paths created, and pruning the alternative paths based on likely top paths ([0031], [0035]- [0039], adjusting the data by insertion, deletion or substituting path data in order to pick out the most likely path); 
backtracking over most likely paths of the composed finite state automaton; ([0027], [0035]- [0039], tracking and adjusting the data by insertion, deletion or substituting path data in order to pick out a path which is a) found in the input side of the user specific data finite state transducer and b) the lowest cost path through the edit machine).
As to rescoring edit-distances of the composed finite state automaton, it is noted rescoring is necessarily disclosed within the process of producing a best match, or a best path, through the second resulting finite state machine, to yield the user specific speech recognition result ([0038]).  The basic order of operations in recognition is an initial acoustic analysis, followed by a first pass decoding to produce a list of candidate transcriptions, followed by second pass of rescoring to determine the best transcription.  Furthermore, Adams in the same field of endeavor teaches rescoring composed finite state automaton ([0042]- [0047]).  Therefore, it would have been obvious at the time the application was filed to use Adams rescoring feature with the system of Johnston, in order to improve speech recognition result and thereof improve human-computer interactions.
As per claim 2, Johnston does not explicitly disclose loading a reference sequence of symbols meta-data; and creating arcs in the reference finite state automaton for the reference sequence of symbols meta-data.  Adams in the same field of endeavor teaches generating a graph representing a finite state machine in response to metadata-based language defining the set of processing components, the set of states, and the set of entry points ([0046], [0054]).  Therefore, it would have been obvious at the time the application was filed to use Adams’ feature of generating finite state automaton out of metadata with the system of Johnston, in order to improve speech recognition result and thereof improve human-computer interactions.
As per claim 3, Johnston does not explicitly disclose wherein the reference sequence of symbols meta-data is representative of at least one property of the reference sequence of symbols.
Adams in the same field of endeavor teaches wherein the reference sequence of symbols meta-data is representative of at least one property of the reference sequence of symbols ([0054], wherein said, textual identifiers may include metadata associated with the content to be identified. For example, an item of digital content may be associated with metadata that either identifies or may be used to identify the language of origin of the textual identifier).  Therefore, it would have been obvious at the time the application was filed to use Adams’ metadata feature with the system of Johnston, in order to improve speech recognition result and thereof improve human-computer interactions.
As per claim 4, Johnston teaches wherein each arc of the reference finite state automaton represents a word ([0024], As an example, a finite state automaton could have four nodes and be arranged to process the word "cat." [0027], wherein comparing is on the word level).
As per claims 10-13, and 16, system claims 10-13, 16 and method claims 1-4 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claims 10-13, 16 are similarly rejected under the same rationale as applied above with respect to method claims 1-4. 
As per claim 17, Johnston teaches determining an alignment sequence based the edit-distances of the composed finite state automaton ([0031], determining a result which is the best probable match for the user, based on the user's personal data, the phone edit information, and the generic language model interpretation).

As per claims 18, Johnston teaches a computer readable medium ([0015]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1. 
Claims 5, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2014/0136210) in view of Adams (US 20150255069), and further in view of Secker-Walker (US 20200388282).
As per claim 5, Johnston in view of Adams does not explicitly disclose loading hypothesis sequence of symbols meta-data; creating arcs in the hypothesis finite state automaton for the hypothesis sequence of symbols meta-data, wherein the hypothesis sequence of symbols meta-data is representative of at least one property of the hypothesis sequence of symbols and each arc of the hypothesis finite state automaton represents a word.  Secker-Walker in the same field of endeavor teaches embedding metadata information about received speech into finite state representation, wherein each arc representing a word is tagged with corresponding metadata, [0014].  Therefore, it would have been obvious at the time the application was filed to use Secker-Walker’ metadata feature with the system of Johnston in view of Adams, in order to improve speech recognition result and thereof improve human-computer interactions.
As per claim 14, system claim 14 and method claim 5 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claim 14 are similarly rejected under the same rationale as applied above with respect to method claim 5. 
As per claims 19, 20, Johnston teaches a computer readable medium ([0015]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 5 and 14. 
Claims 6-9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Adams and Secker-Walker, and further in view of Corfield (US 9,966,066).
As per claim 6, Johnston in view of Adams and Secker-Walker does not explicitly disclose wherein the pruning uses beam search pruning methodology. Corfield in the same field of endeavor teaches using beam search pruning methodology (col. 7, line 8-11).  Therefore, it would have been obvious at the time the application was filed to use Cortfield’s beam search pruning methodology with the system of Johnston in view of Adams and Secker-Walker, in order to improve speech recognition result and thereof improve human-computer interactions.
As per claim 7, Johnston teaches determining an alignment sequence based the edit-distances of the composed finite state automaton ([0031], determining a result which is the best probable match for the user, based on the user's personal data, the phone edit information, and the generic language model interpretation).
As per claim 8, wherein the new hypothesis arcs and the new reference arcs are alternative possible word representations (Adams, [0060]- [0062]).
As per claim 9, wherein the new hypothesis transforming properties and the new reference transforming properties are alternative word properties such as case and style (Adams, [0045]).
As per claims 21-22, Johnston teaches a computer readable medium ([0015]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 6-7. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/            Primary Examiner, Art Unit 2659